Citation Nr: 1746374	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of his appeal, the Veteran transferred to the RO in North Little Rock, Arkansas.  Thus, jurisdiction of the claim is with the North Little Rock RO.

In the August 2011 rating decision, the RO denied the Veteran a TDIU.  The Veteran submitted a notice of disagreement in November 2011.  In response to an October 2013 statement of the case, the Veteran perfected his appeal in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the Veteran's TDIU request.

According to the March 2011 VA Form 21-8940 TDIU application, the Veteran asserted that he is too disabled to work due to his service-connected left shoulder disability and headaches, as well as his non-service connected right arm and right shoulder disabilities.  

Here, the Veteran's service-connected disabilities consist of a left brachial plexus injury rated as 60 percent disabling; mild left frontal epidural hematoma with post traumatic headaches rated as 40 percent disabling; left malar complex fracture with left eye problems rated as zero percent disabling; left supraorbital laceration rated as zero percent disabling; and left lateral neck scar rated as zero percent disabling, giving the Veteran a combined rating of 80 percent, effective September 7, 2010.  As such, the schedular requirements for a TDIU are met.  He is also in receipt of special monthly compensation for loss of use of the hand.

Moreover, there is evidence of record that suggests that the Veteran may be precluded from substantially gainful employment due to his service connected disabilities, particularly headaches and left shoulder disabilities.  However, the medical evidence also reflects that the Veteran has limitations due to his non-connected service right arm and right shoulder disabilities.  

The Veteran was afforded VA examinations in April 2011 for his service connected injuries, however more recently the Veteran sated that his headache symptoms have worsened and there is indication he was hospitalized for his elbow (although it is unclear which side), which has further affected his ability to work.  See November 2011 Notice of Disagreement and January 2017 VA 21-4138 Statement in Support of Claim.  

As such, a contemporaneous VA examination is required to determine the Veteran's current functional and occupational limitations due to his service-connected disabilities. 

Finally, the record suggests the Veteran is in receipt of Supplemental Security Income (SSI) benefits.  Therefore, a request is needed to obtain any outstanding records from the Social Security Administration (SSA) that are pertinent to his present claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that any outstanding VA treatment records are obtained and associated with the claims file.

2.  Contact the Veteran and request that he identify any and all outstanding relevant private treatment records. After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.
Also advise him that he may submit any outstanding medical records that he has in his possession, if he so chooses.

3.  Contact SSA and request the Veteran's Social Security disability/SSI records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).

4.  Thereafter, if appropriate, provide the Veteran with an appropriate VA examination in connection with his TDIU claim.  Any indicated diagnostic tests and studies must be accomplished.  

(a) The examiner is asked to identify the Veteran's functional limitations stemming from EACH of his service-connected disabilities (left brachial plexus injury, left frontal epidural hematoma with posttraumatic headaches; left malar complex fracture with left eye; and left supraorbital laceration; and "loss of use" of hand) that impact his ability to obtain and retain substantially gainful employment consistent with his education and occupational experience as a truck driver and without regard to his age.

(b) Also assess the functional impact that the service- connected disabilities, IN COMBINATION, has on his ability to obtain and/or maintain gainful employment.

(c) Specifically opine whether the Veteran's education and work history skills are transferable to a sedentary position that involves activities such as sitting during the workday, interacting with customers/coworkers in person or on phone, and typing/ using a computer. 

A complete rationale should be provided.

5.  Then, readjudicate the TDIU claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Deartment of Veterans Affairs


